DETAILED ACTION
Claim(s) 1-18 are presented for examination.
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments (see remarks pages 6-8 of 8) filed December 1st 2020, with respect to rejection of claim(s) 1-18 under pre-AIA  35 U.S.C. § 102(a) have been fully considered and are persuasive. The rejection of claim(s) 1-18 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-18 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Li et al. (US 2013/0194940 A1) hereinafter “Li”.

Regarding Claim(s) 1 and 9, 
	A user equipment [see fig. 8, pg. 10, ¶166 lines 1-9, a user equipment (UE) “222”], comprising: 
[see fig. 8, pg. 11, ¶187 lines 1-14, a processor “810”], configured to [see fig. 8, pg. 11, ¶187 lines 1-14, implemented to]: 
	determine [see fig. 5: Steps “502 & 503”, pg. 9, ¶127 lines 1-2; ¶130 lines 1-2, estimate], according to a power offset parameter configured by a network side [see fig. 5: Step “501”, pg. 9, ¶125 lines 1-5, based on received (CRS or CSI-RS) reference signals for subframes from a first base station “210”], a first power offset value [see fig. 5: Step “502”, pg. 9, ¶127 lines 1-2, a first SINR] used by a control channel corresponding to a first subframe [see pg. 1, ¶3 lines 8-12; fig. 5: Step “502”, pg. 9, ¶127 lines 1-2, for transmitting control information on a Physical Downlink Control Channel (PDCCH), based on reference signals for subframes of a first type], and a second power offset value [see fig. 5: Step “503”, pg. 9, ¶130 lines 1-2, a second SINR] used by a control channel corresponding to a second subframe [see see pg. 1, ¶3 lines 8-12; fig. 5: Step “503”, pg. 9, ¶130 lines 1-2, for transmitting control information on a Physical Downlink Control Channel (PDCCH), based on reference signals for subframes of a second type]; and 
	a transmitter [see fig. 8, pg. 11, ¶183 lines 1-3, a transmitting circuit “805”], configured to feed back [see fig. 5: Step “509”, pg. 10, ¶164 lines 1-3, configured to transmit], the control channel [see pg. 1, ¶3 lines 8-12; fig. 5: Step “509”, pg. 10, ¶164 lines 1-3, the control or channel state information on the Physical Downlink Control Channel (PDCCH)] corresponding to the first subframe [see fig. 5: Step “502”, pg. 9, ¶127 lines 1-2, based on reference signals for subframes of a first type], to the network side [see fig. 5: Step “509”, pg. 10, ¶164 lines 1-3, to the first base station “210”] by using the first power offset value [see fig. 5: Step “509”, pg. 10, ¶168 lines 1-7, using the reference signals for subframes of the first type (i.e. the first SINR)] determined [see fig. 5: Steps “502 & 503”, pg. 9, ¶127 lines 1-2; ¶130 lines 1-2, estimated] by the processor [see fig. 8, pg. 11, ¶187 lines 1-14, by the processor “810”]; and 
	feed back [see fig. 5: Step “509”, pg. 10, ¶164 lines 1-3, transmit], the control channel [see pg. 1, ¶3 lines 8-12; fig. 5: Step “509”, pg. 10, ¶164 lines 1-3, the control or channel state information on the Physical Downlink Control Channel (PDCCH)] corresponding to the second [see fig. 5: Step “503”, pg. 9, ¶130 lines 1-2, based on reference signals for subframes of a second type], to the network side [see fig. 5: Step “509”, pg. 10, ¶164 lines 1-3, to the first base station “210”] by using the second power offset value [see fig. 5: Step “509”, pg. 10, ¶168 lines 1-7, using the reference signals for subframes of the second type (i.e. the second SINR)] determined [see fig. 5: Steps “502 & 503”, pg. 9, ¶127 lines 1-2; ¶130 lines 1-2, estimated] by the processor [see fig. 8, pg. 11, ¶187 lines 1-14, by the processor “810”], wherein the network side [see fig. 5: Step “509”, pg. 10, ¶164 lines 1-3, the first base station “210”] is a base station [see fig. 2, pg. 3, ¶31 lines 1-3, is a radio base station serving a first cell].

Regarding Claim(s) 2 and 10,
	Li discloses the user equipment according to claim 9 [see fig. 8, pg. 10, ¶166 lines 1-9, the user equipment (UE) “222”], wherein the power offset parameter [see fig. 5: Step “501”, pg. 9, ¶125 lines 1-5, the received (CRS or CSI-RS) reference signals for subframes] comprises: 
	a first power offset parameter and a second power offset parameter [see fig. 5: Step “501”, pg. 9, ¶125 lines 1-5, reference signals for subframes of a first type and reference signals for subframes of a second type].

Regarding Claim(s) 3 and 11,
	Li discloses the user equipment according to claim 10 [see fig. 8, pg. 10, ¶166 lines 1-9, the user equipment (UE) “222”], wherein the processor is configured to [see fig. 8, pg. 11, ¶187 lines 1-14, the processor “810” is further implemented to]: 
	determine [see fig. 5: Steps “502 & 503”, pg. 9, ¶127 lines 1-2; ¶130 lines 1-2, estimate] the first power offset value [see fig. 5: Step “502”, pg. 9, ¶127 lines 1-2, a first SINR] according to the first power offset parameter [see fig. 5: Step “501”, pg. 9, ¶125 lines 1-5, based on reference signals for subframes of a first type], and determine [see fig. 5: Steps “502 & 503”, pg. 9, ¶127 lines 1-2; ¶130 lines 1-2, estimate] the second power offset value [see fig. 5: Step “503”, pg. 9, ¶130 lines 1-2, the second SINR] according to the second power offset parameter [see fig. 5: Step “501”, pg. 9, ¶125 lines 1-5, based on reference signals for subframes of a second type].

Regarding Claim(s) 4 and 12,
	Li discloses the user equipment according to claim 11 [see fig. 8, pg. 10, ¶166 lines 1-9, the user equipment (UE) “222”], wherein when the transmitter [see fig. 8, pg. 11, ¶183 lines 1-3, the transmitting circuit “805”] feeds back [see fig. 5: Step “509”, pg. 10, ¶164 lines 1-3, configured to transmit] the control channel [see pg. 1, ¶3 lines 8-12; fig. 5: Step “509”, pg. 10, ¶164 lines 1-3, the control or channel state information on the Physical Downlink Control Channel (PDCCH)] corresponding to the first subframe [see fig. 5: Step “502”, pg. 9, ¶127 lines 1-2, based on reference signals for subframes of a first type] to the network side [see fig. 5: Step “509”, pg. 10, ¶164 lines 1-3, to the first base station “210”] by using the first power offset value [see fig. 5: Step “509”, pg. 10, ¶168 lines 1-7, using the reference signals for subframes of the first type (i.e. the first SINR)], a subframe of the control channel [see pg. 5, ¶54 lines 1-4, subframes corresponding to the channel information] comprises only feedback information [see fig. 8, pg. 11, ¶183 lines 1-3, consist of the calculated channel state information] of a micro Pico cell [see pg. 1, ¶5 lines 11-14, can be pico-cell or micro-cell], and the feedback information [see fig. 8, pg. 11, ¶183 lines 1-3, the calculated channel state information] comprises a hybrid automatic repeat request-acknowledgment (HARQ-ACK) and a channel quality indicator (CQI) [see pg. 11, ¶191 lines 1-7, consists of an acknowledgement (ACK) and/or feedback CQI].

Regarding Claim(s) 5 and 13,
	Li discloses the user equipment according to claim 10 [see fig. 8, pg. 10, ¶166 lines 1-9, the user equipment (UE) “222”], wherein the user equipment [see fig. 8, pg. 10, ¶166 lines 1-9, the user equipment (UE) “222”] further comprises: 
[see fig. 8, pg. 10, ¶169 lines 1-5, a first receiving circuit “802”], configured to receive notification signaling sent by the network side [see fig. 5: Step “501”, pg. 9, ¶125 lines 1-5, implemented to receive reference signals for subframes of a first type and reference signals for subframes of a second type from the first base station “210”], wherein the notification signaling [see fig. 5: Step “501”, pg. 9, ¶125 lines 1-5, the reference signals] carries a power offset adjustment parameter [see fig. 8, pg. 10, ¶169 lines 1-5, include a first offset value for subframes of a first type], and the power offset adjustment parameter [see fig. 8, pg. 10, ¶169 lines 1-5, the first offset value] comprises a fourth power offset value [see fig. 8, pg. 10, ¶170 lines 1-5, corresponds to a fourth power level value].
	
Regarding Claim 7,
	Li discloses the method according to claim 5 [see fig. 5, pg. 10, ¶166 lines 1-9, a method for transmitting channel state information to a first base station “210”], wherein the notification signaling [see fig. 5: Step “501”, pg. 9, ¶125 lines 1-5, the reference signals are received] is radio resource control (RRC) signaling or physical layer signaling [see pg. 14, ¶230 lines 1-2, via RRC signaling].

Regarding Claims 8, 15 and 17,
	Li discloses the user equipment according to claim 9 [see fig. 8, pg. 10, ¶166 lines 1-9, the user equipment (UE) “222”], wherein the first subframe [see pg. 5, ¶54 lines 1-4, the subframe of a first type] is a subframe with a limitation on signal transmission or transmit power [see pg. 2, ¶10 lines 22-28, is a subframe with lower transmit power, or no transmit power] while the second subframe [see pg. 6, ¶62 lines 1-4, the subframe of the second type] is a subframe with no limitation on signal transmission or transmit power [see pg. 2, ¶10 lines 22-28, is a subframe with higher transmit power].

Regarding Claims 16 and 18,
	Li discloses the user equipment according to claim 17 [see fig. 8, pg. 10, ¶166 lines 1-9, the user equipment (UE) “222”], wherein the first subframe [see pg. 5, ¶54 lines 1-4, the subframe of a first type] is an Almost Blank Subframe (ABS) subframe [see pg. 2, ¶10 lines 1-9, an Almost Blank Subframes (ABS) subframe] while the second subframe is a non-ABS subframe [see pg. 2, ¶10 lines 1-9, an non-ABS subframe].

Allowable Subject Matter
Claims 6 and 14 is/are objected to as being dependent upon a rejected base claim (claim 1 or 9), but would be allowable if rewritten in independent form including all the limitations of the base claim (claim 1 or 9) and any intervening claims (claims 2, 5, 10 and/or 13).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469